         Case 2:19-cv-12687-MVL Document 36 Filed 05/04/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

 AARON B. HILL                                                              CIVIL ACTION

 VERSUS                                                                        NO. 19-12687

 STATE OF LOUISIANA                                                       SECTION: “S”(3)


                                         OR D ER

       The Court, having considered the petition, the record, the applicable law and the Report

and Recommendation of the United States Magistrate Judge, and petitioner’s objection to the

Magistrate   Judge's Report and Recommendation, hereby approves the Report and

Recommendation of the United States Magistrate Judge and adopts it as its own opinion.

Accordingly,

       IT IS ORDERED that the federal application for habeas corpus relief filed by Aaron B.

Hill is DISMISSED FOR LACK OF SUBJECT MATTER JURISDICTION.

       New Orleans, Louisiana, this _____             May
                                     4th day of _______________, 2021.




                                           __________________________________________
                                           UNITED STATES DISTRICT JUDGE
